Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on April 19, 2022. Claims 1,3-16 are currently pending. 

Specification
In view of the response filed on 4/19/2022 amending the specification to clarify the status of the related application the objections made against the specification in the office action of 2/17/2022 have been withdrawn. 

Claim Objections
In view of the amendment filed on 4/19/2022 amending the claims to clarify the language the objections made against the claims in the office action of 2/17/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 4/19/2022 amending the claims to clarify the language the 112 rejections made against the claims in the office action of 2/17/2022 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-5.10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0173693 to Landsberg (Landsberg) (previously cited).
In reference to at least claim 1
Landsberg teaches a single cannula ventricular-assist method and apparatus which discloses a ventricle assist device (e.g. Fig 1, para. [0105]-[0106]), the device comprising; a device body with a housing (e.g. 18), a centrifugal pump disposed in a portion of the housing (e.g. centrifugal pump, para [0197]); an inlet (e.g. 14, 16) configured to allow a flow of blood into the device body housing (e.g. inflow of blood, para. [0106]) and an outlet (e.g. 14, 17) configured to allow the flow of blood from the device body housing (e.g. outflow of blood, para. [0106]); wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]), wherein the heart valve is a mitral valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]).
In reference to at least claim 4
Landsberg disclose wherein the device causes a pressure differential in the ventricle (e.g. causes pressure differential, para. [0108]-[0109]).
In reference to at least claim 5
Landsberg discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. pressure differential, para. [0108]-[0109] is directed towards the aorta, Fig. 1).
In reference to at least claim 10
Landsberg discloses wherein the device is configured to affect a vortical flow adjacent to the inlet (e.g. centrifugal pumps inherently generate vortex flow at the inlets, para. [0197]).
In reference to at least claim 12
Landsberg discloses wherein the housing comprises an impeller housing and a drive unit housing (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 13
Landsberg discloses wherein the drive unit housing is adapted to house a drive unit of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 14
Landsberg discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 15
Landsberg discloses wherein the outlet is directed towards the apex of the ventricle (e.g. outflow of blood, 14, 17 directed towards apex, Fig. 1). 

Claim(s) 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0243489 to Haddadi (Haddadi) (previously cited). 
In reference to at least claim 1
Haddadi teaches a blood flow pump for ventricular assistance which discloses a ventricle assist device (e.g. pump, 1), the device comprising; a device body with a housing (e.g. housing around inlet chamber 3 and casing 2, impeller enclosure 12), an inlet (e.g. inlet chamber 3) and an outlet (e.g. upper portion of casing that includes outlet elements 7 and 8); a centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]) disposed in a portion of the housing; the inlet adapted to allow a flow of blood into the device body housing (e.g. inlet chamber 3, para. [0069]-[0073]) and an outlet adapted to allow the flow of blood from the device body housing (e.g. outlet for outflow of blood, para. [0076], [0082]); and wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as disclosed would involve synchronizing the rotor to both aortic and mitral valve functions, para. [0047]-[0048], [0133]). Haddadi discloses wherein the heart valve is a mitral valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as disclosed would involve synchronizing the rotor to both aortic and mitral valve functions, para. [0047]-[0048], [0133]).
In reference to at least claim 3
Haddadi discloses wherein an impeller is at least partially positioned in the ventricle (e.g. placed in left ventricle, para. [0135]).
In reference to at least claim 4
Haddadi disclose wherein the device causes a pressure differential in the ventricle (e.g. creates pressure differential, para. [0017], [0082]).
In reference to at least claim 5
Haddadi discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. aligned with aortic valve, para. [0018]). 
In reference to at least claim 6
Haddadi discloses wherein the inlet is disposed relatively perpendicular to the outlet (e.g. inlets or opening 3d in inlet chamber 3 are perpendicular to outlet provided in upper portion of casing that includes outlet elements 7 and 8, Figs. 1-3).
In reference to at least claim 7
Haddadi discloses wherein a relative distance between the inlet and the outlet is at least 10mm (e.g. length of approximately 61.8 mm, para. [0067], less than 100mm para. [0096]).
In reference to at least claim 8
Haddadi discloses wherein an upper end of the housing is conically tapered to the inlet (e.g. conical shape, para. [0029], [0085]).
In reference to at least claim 10
Haddadi discloses wherein the device is configured to affect a vortical flow adjacent to the inlet (e.g. avoids vortices, para. [0039], [0082]).
In reference to at least claim 11
Haddadi discloses wherein the device is configured to eject a laminar flow of fluid (e.g. laminar flow, para. [0073], [0084], [0097])
In reference to at least claim 12
Haddadi discloses wherein the housing comprises an impeller housing and a drive unit housing (e.g. housing may comprise an impeller housing 2/12 and motor “drive unit” housing, para. [0092]).
In reference to at least claim 13
Haddadi discloses wherein the drive unit housing is configured to house a drive unit of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101])
In reference to at least claim 14
Haddadi discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2014/0005466 to Crosby et al. (Crosby) (previously cited).
In reference to at least claim 9
Haddadi teaches a device according to claim 1 but does not explicitly teach wherein a battery is disposed in the housing. 
Crosby teaches implantable medical devices which discloses that active implantable medical devices such as left ventricular assist devices generally include implanted components that includes at least one battery (e.g. battery 3, Figs. 1-2, para. [0002], [0023], [0025], [0027], [0029]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Haddadi to include placing the battery within the housing in order to yield the predictable result of providing a single space for all the components of the device reducing the manufacturing cost and the bulky and cumbersome nature related to having multiple components each in their own housing and aiding in increasing system reliability.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2013/0338559 to Franano et al. (Franano) (previously cited). 
In reference to at least claim 16
Haddadi teaches a device according to claim 3 but does not explicitly teach the impeller comprising a radiopaque marker. It was well known in the art before the effective filing date of the invention to include radiopaque elements/markers on areas of a device in which a user wishes to be visible under fluoroscopy to aid in proper positioning of the device as evidence by Franco (e.g. radiopaque markers on inflow/outflow conduits to aid in visualization for proper positioning of the device, para. [0165]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Haddadi to include radiopaque markers on the impeller in order to yield the predictable result of allowing visualization of the impeller under fluoroscopy to ensure that it is properly positioned within the patient. 

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues that neither Landsberg nor Haddadi teaches rotational acceleration of the pump being synchronized to at least one opening or closing of the mitral valve including an example in which opening the mitral valve may increase the acceleration of the impeller and closing the mitral valve may decrease the acceleration of the impeller, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “opening the mitral valve may increase the acceleration of the impeller and closing the mitral valve may decrease the acceleration of the impeller”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites “substantially synchronized to at least one of opening a heart valve and closing a heart valve, wherein the heart valve is a mitral valve”. Landsberg discloses a ventricle assist device (e.g. Fig 1, para. [0105]-[0106]), the device comprising; a device body with a housing (e.g. 18), a centrifugal pump disposed in a portion of the housing (e.g. centrifugal pump, para [0197]); an inlet (e.g. 14, 16) configured to allow a flow of blood into the device body housing (e.g. inflow of blood, para. [0106]) and an outlet (e.g. 14, 17) configured to allow the flow of blood from the device body housing (e.g. outflow of blood, para. [0106]); wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]), therefore Landsberg which discloses synchronization of the flow with the natural systole and diastole of the heart disclosed would involve substantially synchronizing the rotors to both aortic and mitral valve functions. Haddadi discloses a ventricle assist device (e.g. pump, 1), the device comprising; a device body with a housing (e.g. housing around inlet chamber 3 and casing 2, impeller enclosure 12), an inlet (e.g. inlet chamber 3) and an outlet (e.g. upper portion of casing that includes outlet elements 7 and 8); a centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]) disposed in a portion of the housing; the inlet adapted to allow a flow of blood into the device body housing (e.g. inlet chamber 3, para. [0069]-[0073]) and an outlet adapted to allow the flow of blood from the device body housing (e.g. outlet for outflow of blood, para. [0076], [0082]); and wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as disclosed would involve synchronizing the rotor to both aortic and mitral valve functions, para. [0047]-[0048], [0133] rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]), therefore Haddadi which discloses the synchronization of the flow with the natural systole and diastole of the heart, i.e. the rhythm of the heartbeat, as disclosed would involve substantially synchronizing the rotor to both aortic and mitral valve functions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792